Citation Nr: 1711994	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-14 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disorder with residuals of shrapnel injury.

3.  Entitlement to a disability rating in excess of 10 percent for limitation of motion of left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of that hearing is of record.

The Board remanded the Veteran's claims in September 2013 and November 2015 for further development, to include obtaining VA treatment records and examinations.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

In its September 2013 remand, the Board had instructed the AOJ to obtain the Veteran's VA treatment records from January 1969 to April 2003.  The record reflects an attempt to secure the requested treatment records; however, some of these records remain outstanding.  Thus, there has not been compliance with this directive, and appropriate efforts to obtain these records must be made on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the claim of entitlement to service connection for a neck disorder was remanded by the Board in September 2013 to obtain a VA examination and in November 2015 to obtain an addendum opinion.  Although the requested examination was performed in February 2014 and the addendum opinion was provided in March 2016, the etiological opinions provided do not substantially comply with the Board's remand instructions, as the opinions were unsupported by adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); 38 C.F.R. § 4.2 (2016) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  See also Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In this regard, the Board instructed that the examiner consider and address the Veteran's competent assertions of neck injury during service, including during the conceded in-service injury from an explosion while the Veteran was in a tank; his assertions that his cervical spine disorder was due to bouncing and jostling while riding in a tank and/or from recoil while repeatedly shooting 90mm rounds; and his reports of ongoing neck pain since service.  See November 2015 Remand.

Despite this, the examiner put forth a negative opinion reasoning in part that the Veteran did not report neck condition until more than 30 years after his original in-service neck injury.  This is not sufficient because, as discussed, the examiner did not consider the Veteran's reports of ongoing neck pain since service.  Accordingly, a remand is warranted for a new examination and opinion concerning the potential relationship between the Veteran's in-service neck trauma and any currently diagnosed cervical spine disorders.

Finally, the left knee claims must again be remanded for a new examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016).  In a recent precedential decision, the U.S. Court of Appeals for Veterans Claims (Court) held that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. 158 at 169-70 (citing 38 C.F.R. § 4.59 (2016).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why what that is so.  Id. at 170. 

The April 2016 VA examination report provides range of motion results for the left knee, but does not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight-bearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, additional development is required concerning this claim.

As the case must again be remanded, additional efforts should be undertaken to obtain the Veteran's private treatment records referenced in the prior remand, as the Veteran failed to respond to the RO's requests for information.  The Veteran is hereby advised that he has a duty to cooperate in the development of his claims and that failure to do so may have adverse consequences on his pending claims.

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA treatment records dating from January 1, 1969 through April 30, 2003, to include from the White City VA treatment facilities.  If these records are unavailable, a negative reply is required.  If it is determined that further attempts to obtain the records would be futile, such should be noted in a formal finding of unavailability that is associated with the claims file.

2.  Request any outstanding VA treatment records dating from December 2015 forward.

3.  Make arrangements to obtain the Veteran's treatment records from Drs. Webb and Roberts, Providence Occupational Health, Southern Oregon Imaging, Medford Medical Clinic, Providence Medford Medical Center, Rogue Valley Medical Center, Medford Radiological Group, and Ashland Community Hospital and Clinic (to include the report of a left knee arthroscopy in 2001 or 2002).  

4.  Make arrangements to obtain records related to any Workers Compensation claim from the Veteran's July 16, 2002, on-the-job injury.  

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any cervical spine disorders.  The claims folder and a copy of this REMAND must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination should be performed in accordance with the Disability Benefits Questionnaire(s) (DBQs).  

The examiner should identify all current cervical spine disorders found to be present.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine disorder had its clinical onset during active service or is related to any in-service disease, event, or injury. 

In providing this opinion, the examiner should consider the conceded in-service injury to the cervical spine from an explosion while the Veteran was in a tank that was hit by a rocket propelled grenade (RPG); in-service trauma to the cervical spine from bouncing and jostling while riding in a tank, from recoil of repeatedly firing the tank's 90mm gun, and from jumping off tanks; the complaints and findings of neck pain in the service treatment records, to include in February 1967; the Veteran's report of having ongoing neck pain since service (which, for the purpose of providing the examiner's opinion, must be accepted as true); the 2002 MRI showing degenerative disc disease of the cervical spine and EMG showing cervical radiculopathy; and the July 2010 Pain Consult stating the Veteran has what appears to be whiplash injuries from Vietnam.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected left knee disability.  The claims folder and a copy of this REMAND must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination should be performed in accordance with the Disability Benefits Questionnaire(s) (DBQs).  

The examiner is to specifically test the range of motion of the left knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  The opposite joint should also be tested.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

7.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

8.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




